Citation Nr: 0636866	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971 and again from April 1976 to April 1978.
In a rating action in February 1999, the veteran was denied 
service connection for headaches and a left shoulder 
condition.  He was notified of this action in a letter in 
March 1999.  He failed to enter a timely appeal from this 
action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

The July 2001 rating action which the veteran appealed denied 
his claims for service connection on a de novo basis under 
the guidelines of the Veterans Claims Assistance Act of 2000 
(VCAA).  According to VAOGCPREC 3-2001 (January 22, 2001), 
claims that were denied or dismissed as not well grounded 
during the period beginning on July 14, 1999 (date of Morton 
v. West, 12 Vet. App. 477 (1999)) and ending on date of 
enactment of the VCAA on November 9, 2000, will be 
readjudicated upon request of the veteran or on VA's own 
initiative when brought to VA's attention.  McQueen v. 
Principi, No. 00-7091 (Fed. Cir. December 14, 2000) (per 
curiam) (citing VBA Fast Letter 00-87).

The unappealed February 1999 rating action, which denied 
service connection for headaches and a left shoulder 
disorder, was prior to the July 14, 1999, cut-off.  So, that 
rating action is final and new and material evidence is 
needed to reopen those claims.

Decisions of the RO-if not timely appealed, are final and 
binding on the veteran. See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  But it is possible to 
reopen a previously denied claim by submitting evidence that 
is both new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2006).

Although the veteran did not timely appeal the February 1999 
decision that denied service connection for headaches and a 
left shoulder disorder, the RO did not discuss the applicable 
laws and regulations for reopening previously denied claims 
(which were not appealed) when issuing its rating decision in 
July 2001 or even in the October 2002 statement of the case 
(SOC).  Rather, the RO only listed the provisions concerning 
service connection, with no mention whatsoever of whether new 
and material evidence had been submitted to reopen the claim.  
The RO was instructed in a July 2004 Board remand to provide 
the veteran an appropriate Supplemental SOC (SSOC) citing the 
laws and regulations governing claims to reopen and applying 
these laws and regulations to the specific facts of this 
case.  38 C.F.R. § 19.31 (2006).  The RO was then instructed 
to readjudicate the claims for service connection for 
headaches and residuals of a left shoulder injury on the 
basis of whether new and material evidence had been 
submitted.

A Board hearing was conducted December 2003, during which the 
veteran testified regarding his symptomatology.  A transcript 
of the hearing is of record.

In a March 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine and granted an initial evaluation of 20 percent.  

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision dated February 1999, the 
RO found that service connection for headaches was denied.

2.  Evidence received since the RO's February 1999 rating 
decision is so significant that it must be considered to 
fairly decide a claim of entitlement to service connection 
for headaches.

3.  In an unappealed rating decision dated February 1999, the 
RO found that service connection for residuals of a left 
shoulder injury was denied.

4.  Evidence received since the RO's February 1999 rating 
decision is so significant that it must be considered to 
fairly decide a claim of entitlement to service connection 
for residuals of a left shoulder injury.

5.  A left shoulder injury is not shown by competent medical 
evidence to be related to service.

CONCLUSIONS OF LAW

1.  The RO's February 1999 decision which denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received since the February 1999 rating decision 
is new and material and the veteran's claim of entitlement to 
service connection for headaches has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The RO's February 1999 decision which denied service 
connection for residuals of a left shoulder injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4.  Evidence received since the February 1999 rating decision 
is new and material and the veteran's claim of entitlement to 
service connection for residuals of a left shoulder injury 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

5.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  In 
this case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is 
harmless because the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for a left shoulder injury, and any questions 
as to the appropriate disability rating or effective 
date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

New and Material

A review of the record disclosed that the RO has denied the 
claim of entitlement to service connection for headaches and 
a left shoulder in February 1999.  

The evidence of record, which was on filed in February 1999, 
shows that the veteran suffered a head injury in service.  
The veteran was sliding down a ladder, slipped, and struck 
his head on a hatch, resulting in a two or three inch 
laceration that required sixteen sutures.  Service medical 
records are negative for any complaints, treatment, or 
diagnosis of a left shoulder injury.  There was insufficient 
evidence to relate any existing headaches or left shoulder 
disorders to service.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5018 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a). (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 
29, 2001)).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and it is not merely cumulative or 
redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material is defined differently for claims filed on or after 
August 29, 2001).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence added to the claims folder since the RO's 
February 1999 decision consists of an April 2005 VA medical 
examination; a January 2004 letter from Dr. Lawrence Forman 
of 7622 Medical Center; a February 2004 letter from the 
veteran with attached documentation from Dr. R. Scott Scheer 
of Allied Medical Group dated October 1998; a statement from 
Myrtis Cox dated 2000; a report from Dr. Richard Mantz dated 
2000; and a December 2, 2003 Board hearing transcript during 
which the veteran testified regarding his symptomtalogy.

At his Board hearing held in December 2003, the veteran 
testified he was sliding down a ladder and did not lower his 
head enough to clear the top of a hatch.  The veteran stated 
his head hit the top of the hatch and it jammed his neck.  He 
was taken to the medics where it was stitched up.  The 
veteran testified he sustained a laceration of approximately 
one or two inches.  The veteran stated he noticed immediately 
he was having headaches and a corpsman told him that they 
would probably last a few days.  The veteran believed he was 
told he had a mild concussion.  The veteran testified that he 
basically had been treating the headaches on his own but he 
did bring it to the attention of the VA examiners.  The 
veteran stated he did not have any memory loss but that when 
he did have a headache, it affected his concentration and 
motor skills.  The veteran further testified that when he 
fell down the ladder, after hitting his head, he fell back 
and his shoulder hit the steel step.  The veteran testified 
that VA examiners told him he had a problem with a damaged 
rotator cuff.

The evidence received since the February 1999 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran suffered a 
head injury while in service and that the veteran does indeed 
have a left shoulder injury, a fact known at the time of the 
prior final decision.  However, certain records, to include 
testimony from a December 2003 hearing, is new and is 
material to the claim since he is attempting to link his 
headaches and residuals of a left shoulder injury to service 
and is so significant that they must be considered to fairly 
decide the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claims of service connection for headaches and residuals of a 
left shoulder injury.


Left Shoulder Injury

Background

Service medical records are negative for any complaints, 
treatment or diagnosis of a left shoulder injury.

In a July 1996 report submitted by Drs. Arnold Lincow, 
Benjamin Bennov and Lawrence Forman of 7622 Medical Center, 
the physicians notated that prior to November 1994, the 
veteran reported that he was in good health.  The veteran 
stated that he had previously lived an active athletic 
lifestyle being a cyclist, walker, jogger, and played a 
little basketball.  

In March 1997, Dr. Kinstlick of Jefron X-Ray Corporation 
reported the veteran's left shoulder was examined.  The 
examiner's impression was mild degenerative joint disease.

In January 1998, the veteran underwent a magnetic resonance 
imaging (MRI) examination on his left shoulder conducted by 
Dr. James M. Domesek.  The report history indicated the 
veteran reported injury at work in November 1994 and 
complained of pain with abduction.  The doctor opined there 
were hypertrophic changes in the acromioclavicular joint 

In December 1998, the veteran underwent a VA examination.  
The veteran reported he injured his left shoulder while 
sliding down a ladder in service.  He had some pain in the 
left shoulder.  The examiner diagnosed a left shoulder 
strain/sprain with restricted range of motion.  

In April 2000, the veteran had a VA examination.  The veteran 
presented with a history of left rotator tendonititis with a 
rotator cuff tear.  The veteran stated he was moving 
furniture two weeks earlier and felt a "pop" in his left 
shoulder and it had been hurting more since then.  The 
examiner diagnosed the veteran with left rotator cuff 
tendonitis and the possibility of a left rotator cuff tear.

In June 2002, the veteran underwent a VA examination.  The 
veteran reported a history of left rotator tendonititis and a 
rotator cuff tear.  The veteran continued to have left sided 
neck, shoulder, and arm pain.  An April 2000 MRI showed 
advance degenerative joint disease in the AC joint causing 
impingement at the supraspinatous musculotendinous junction, 
increased signeal within the distal supraspinatous tendon, 
and a question of a partial tear or tendonitis.  The 
examiner's assessment was left rotator cuff tendonitis with a 
possible partial tear and advanced degenerative joint disease 
of the left shoulder.

In December 2003 at a Board hearing, the veteran further 
testified that when he fell down the ladder, after hitting 
his head, he fell back and his shoulder hit the steel step.  
The veteran testified that VA examiners told him he had a 
problem with a damaged rotator cuff.

The veteran's wife submitted an undated statement in support 
of her husband's disability claims.  She stated that prior to 
entering the Navy, her husband did not have any head, neck or 
shoulder injuries.  She reported that he now suffered with 
excruciating headaches, neck pain, and a constant left 
shoulder ache.  She reported he was unable to maintain a job 
because of the pain and the medication.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

There is no evidence presented in the file that connects the 
veteran's left shoulder disability with service.  Service 
medical records are silent for any complaints, treatment, or 
diagnosis of a left shoulder injury.

Medical records present in the file and the veteran's own 
testimony give conflicting accounts of the cause and nature 
of his left shoulder injury.  

Medical records indicated that prior to November 1994, the 
veteran reported that he was in good health.  In a July 1996 
report submitted by Drs. Arnold Lincow, Benjamin Bennov and 
Lawrence Forman of 7622 Medical Center, the veteran stated he 
had previously lived an active athletic lifestyle being a 
cyclist, walker, and jogger and even played a little 
basketball.  

In January 1998, the veteran underwent an MRI examination on 
his left shoulder conducted by Dr. James M. Domesek.  The 
history indicated the veteran reported he was injured at work 
in November 1994 and complained of pain with abduction.  

In April 1999, the veteran underwent an MRI of the cervical 
spine with Dr. Arnold Lincow, Rittenhouse Square Imaging.  
The veteran reported that he was having neck pain that 
radiated to both shoulders.  

Additionally, in April 2000, the veteran had a VA 
examination.  The veteran presented with a history of 
herniated discs, reflex sympathetic dystrophy, and left 
rotator tendonititis with a rotator cuff tear.  The veteran 
stated he was moving furniture and felt a "pop" in his left 
shoulder and it had been hurting more since then.  

The veteran's wife submitted an undated statement in support 
of her husband's claim.  The veteran's wife stated that 
before joining the Navy he did not have any head, neck or 
shoulder injuries.  She reported that the veteran now suffers 
with excruciating headaches, neck pain, and that his left 
shoulder ached constantly.  While the veteran's wife can 
report her recollection of her husband's health, any 
statements as to the origins of a current disability are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

Finally, there is no competent evidence to bridge the 
continuity of treatment gap between the veteran's 1978 
service discharge and 1994 complaints of left shoulder pain.  
Indeed, the evidence shows a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of mild degenerative joint disease of the left 
shoulder.  Given the length of time between the veteran's 
active duty and the post service diagnosis of degenerative 
joint disease, approximately sixteen years after service, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Also, the Board does not feel that the veteran has 
been denied any due process of a result of considering the 
issue of service connection for a left shoulder disorder on a 
de novo basis since the RO considered that issue on a de novo 
basis.

Therefore, entitlement to service connection must be denied.



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder injury.

Entitlement to service connection for a left shoulder injury 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
headaches. To that extent only, the appeal is allowed. 

REMAND

A remand is necessary in this case so that a VA examination 
can be scheduled.

The veteran contends that he developed chronic headaches due 
to an in-service injury.  The veteran has not had a VA 
examination to determine whether his disability is service-
connected.  Therefore, further development of the medical 
record is necessary with regard to this issue.

Accordingly, the case is hereby by REMANDED to the RO for the 
following actions:

1.	The veteran should be scheduled for a VA examination.  
It is imperative that the claims file be made available 
to the examiner for review in connection with the 
examination, and all indicated special studies and tests 
should be accomplished.  The report of the examination 
must include responses to each of the following items:
 
        A.  Describe the current manifestations of the veteran's 
headaches.

Based on the findings of the examination and a review 
of the entire record, state a medical opinion as to 
whether it is at least likely as not (i.e., is there 
a 50/50 chance) that the veteran's headaches were 
caused by service.  Specifically address the February 
19, 1998 report from Dr. Harry J. Lessig, who 
performed a functional brain scan on the veteran and 
related his findings may be related to a previous 
head trauma.  A complete rationale must be provided 
for any opinion offered.  If the examiner concludes 
that an opinion cannot be offered without engaging in 
speculation then he or she should so state. 

2.	After undertaking any other development deemed 
appropriate, the RO should readjudicate the issue on 
appeal.  If the benefit is not granted, the veteran and 
his representative should be furnished with a 
supplemental statement of the case and afforded an 
opportunity to respond before the record is returned to 
the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutcscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


